Citation Nr: 1211253	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Entitlement to an initial evaluation in excess of 30 percent for pseudo-folliculitis barbae (PFB) prior to November 8, 2010, and in excess of 50 percent thereafter. 

2.  Entitlement to an initial rating in excess of 20 percent for tender and unstable scar of the scalp.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to January 1991 and from June 1992 to August 1992, with additional service in the United States Army National Guard.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for PFB, and assigned an initial 30 percent disability rating, effective August 9, 2005.  The Veteran perfected an appeal as to the assigned rating for his PFB disability.

In September 2010, the Board remanded the Veteran's case to the agency of original jurisdiction (AOJ) for further evidentiary development.  In a December 2011 rating decision, the AOJ granted a 50 percent evaluation for the Veteran's service-connected PFB, effective November 8, 2010.  At that time, the RO also awarded a separate 20 percent evaluation for a tender and unstable scar of the scalp, effective November 8, 2010.  With respect to the latter issue, the AOJ informed the Veteran that such issue was ancillary to the issue on appeal and was regarded as inextricably intertwined.  Additionally, he was notified that no further action was required.  In light of the AOJ's actions, the Board finds that the issue of entitlement to an initial rating in excess of 20 percent for tender and unstable scar of the scalp is also properly before the Board and, as such, has been included on the first page of the decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran is currently service-connected for PFB, which is evaluated under Diagnostic Code 7813-7800 (2008), (2011), and a tender and unstable scar of the scalp, which is evaluated under Diagnostic Code 7804 (2011).  In this regard, the Board notes that the Diagnostic Codes applicable to scars were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  The summary in the Federal Register notes that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised Codes do not apply in this case.  However, a Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria irrespective of whether his or her disability has worsened since the last review.  In the instant case, the AOJ adjudicated the Veteran's claims under both the pre- and post-October 2008 regulations in the December 2011 rating decision and supplemental statement of the case and, therefore, the Board will consider both sets of criteria.

The record reflects that, in November 2005, the Veteran underwent a VA dermatology examination.  The examiner indicated that "[c]olor photographs cannot be submitted as photography is not available at this time."

In its September 2010 remand, the Board noted that in, a July 2010 statement, the Veteran's representative asserted that the November 2005 VA examination of the Veteran was inadequate for purposes of evaluating the Veteran's disability, and requested that the Veteran be afforded a new VA examination.  In light of the Veteran's representative's arguments and the fact that it had been approximately five years since his last examination, the Board remanded the case in order to afford the Veteran a VA examination in order to determine the current nature and severity of his service-connected PFB.  The Board directed that the examiner consider the characteristics of disfigurement (set forth at 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008)) and that "[u]nretouched color photographs should be considered when evaluating under these criteria" (see September 16, 2010 Board Remand at page 6).  In this regard, the Board notes that, under Diagnostic Code 7800 (2008), (2011), Note (3) provides that unretouched color photographs should be taken into consideration when evaluating scars under such criteria.

On November 8, 2010, the Veteran underwent VA examination, and the examiner reported that photographs were taken and submitted.  In assigning a 50 percent rating effective November 8, 2010, the AOJ indicated that "[p]hotographic evidence was considered."  However, the Board is unable to locate these photographs in the claims file.  

In his February 2012 written statement, the Veteran's representative noted that hyper pigmentation in an area exceeding 6 square inches was one of two characteristics documented in the most recent VA examination and that hyper pigmentation is a "visual characteristic" (see February 10, 2012 written statement at page 2).  Therefore, efforts must be made to associate the photographs of the Veteran taken during his November 8, 2010, VA skin disease examination with his claims file.  If these photographs cannot be located, the Veteran must be afforded a new VA examination with photographs prior to appellate consideration of his claims.

Additionally, the Board observes that the December 2011 rating decision and supplemental statement of the case sent to the Veteran were returned as undeliverable.  Therefore, the AOJ should verify the Veteran's address and, thereafter, send him copies of such documents.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all photographs of the Veteran taken during his November 8, 2010 VA skin disease examination at the VA Medical Center in Tuskegee.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

If, and only if, the photographs are unavailable, should the Veteran be scheduled for a new VA dermatology examination to determine the current severity and all manifestations of his service-connected PFB.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner should indicate in examination report if the claims file was reviewed. 

The examiner should specifically indicate whether there is (i) involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, (ii) involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, or (iii) involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

The examiner should also specifically indicate whether there is disfigurement of the head, face, or neck with (i) one characteristic of disfigurement, (ii) visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement, (iii) with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement, or (iv) with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with six or more characteristics of disfigurement. 

The characteristics of disfigurement are: (1) a scar, 5 or more inches in length; (2) a scar, at least one-quarter inch wide at widest part; (3) surface contour of a scar that is elevated or depressed on palpation; (4) a scar that is adherent to underlying tissue; (5) hypo-or hyper-pigmented skin in an area exceeding 6 square inches; (6) abnormal skin texture in an area exceeding 6 square inches; (7) underlying soft tissue missing in an area exceeding 6 square inches; and (8) indurated and inflexible skin in an area exceeding 6 square inches.  Unretouched color photographs should be considered when evaluating under these criteria (and must be associated with the claims file).  The examiner should also specifically indicate the measurement of any of the above characteristics of disfigurement in square inches or centimeters. 

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization. 

A complete rationale for all opinions expressed must be included in the examination report. 

2.  The AOJ should verify the Veteran's address and, thereafter, send him copies of the December 2011 rating decision and supplemental statement of the case.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


